Citation Nr: 1527800	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  07-24 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral foot disorders, to include pes planus, plantar fasciosis, and foot spurs, and right hallux rigidus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from October 1963 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for bilateral fasciitis with a history of a right heel spur.  An additional rating decision in September 2007 denied service connection for a right foot hallux valgus.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in August 2009.  A copy of the hearing transcript is of record.  In March 2010, the Board remanded the claim for additional development.  Following completion of that development, the Board denied the claim in August 2011.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to an April 2012 Joint Motion for Remand (JMR) filed by the parties, the Court remanded the claim back to the Board for further adjudication consistent with the terms of the JMR.

In January 2013, the Board again remanded the claim for additional development.  In April 2013, the Board also requested and subsequently received a Veterans Health Administration (VHA) medical opinion.  The Board then denied the claim in an August 2013 decision.  The Veteran again appealed the Board's decision to the Court.  Pursuant to another JMR, the Court again remanded the matter back to the Board in January 2015 for further adjudication consistent with the terms of the JMR.

A portion of the Veteran's records are contained in the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.



FINDING OF FACT

The Veteran's bilateral foot disorders are not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in a March 2005 letter.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The recent January 2015 JMR did not identify any notice deficiencies that needed to be addressed by the Board.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations and opinions which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2014).

Here, VA examinations and treatment records reflect diagnoses of pes planus, plantar fasciitis/fasciosis, heel spurs and right hallux rigidus during the appeal period.  Therefore, element (1) of service connection, a current disability, has been satisfied.

With respect to element (2), in-service incurrence of a disease or injury, the Veteran contends that, during basic training, he was issued boots that were too small for his feet, which resulted in foot pain.  See September 2005 VA examination; Hearing Transcript at 6, 13.  He testified that he reported having a foot problem during his discharge examination, and that he was told he could get plastic wedges in his foot arches, but he would have to stay 6 more months for rehab.  Hearing Transcript at 10.

Service treatment records show the Veteran underwent a pre-induction examination in July 1963.  No relevant abnormalities were noted, and the Veteran denied a history of any foot trouble.  In an October 1963 medical history report, the Veteran again denied a history of foot trouble.  An undated entry shows the Veteran underwent an x-ray subsequent to right foot trauma.  The x-ray findings were normal.  Although this entry is undated, the Board notes that it does list the Veteran's age as 24, meaning the x-ray was taken sometime between December 24, 1964, and the Veteran's discharge in October 1965.  An October 1965 separation examination noted no relevant abnormalities, and the Veteran again denied a history of any foot trouble.

The Board does not find the Veteran's assertion that he experienced foot pain beginning in basic training to be credible.  He testified that, during basic training, "you couldn't complain about anything, and that he first complained of foot pain during his second day of advanced individual training (AIT) at Fort Riley, Kansas.  Hearing Transcript at 13.  As noted above, service treatment records reflect no such complaints for the feet during that time.  However, they do reflect complaints for various other conditions.  In November 1963, within the Veteran's first month of service, he was seen for complaints of left ankle and right knee pain.  He was later seen for blisters on his left hand.  His records show he was assigned to Fort Riley, Kansas, on January 6, 1964.  In February 1964, he complained of a rash on his ear.  In June 1964, he reported having warts on his hand.  In September 1964, he complained of back soreness.

Essentially, service treatment records reflect complaints for several medical conditions during basic training, during AIT, and during subsequent service, but do not include complaints related to the feet.  He also denied having any foot trouble at separation.  This suggests that the Veteran did not experience bilateral foot pain during basic training, AIT, or the remainder of his service.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  These records, generated during service, are more probative than the Veteran's more recent assertions regarding the onset of foot pain during service, as well as those lay statements dated 2005 from various individuals who reported that the Veteran had foot problems after returning from service.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran long after the fact); Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (contemporaneous medical findings may be given more probative weight).

As noted above, the Veteran was examined for right foot trauma during service.  However, this was on or after December 24, 1964, which is not consistent with the Veteran's report of foot pain beginning during basic training in October 1963 or AIT in January 1964.  Moreover, this entry relates only to the right foot, not bilateral foot trouble as the Veteran reported.  Finally, the x-ray conducted as part of this report of right foot trauma was negative, meaning no pes planus, heel spur, hallux valgus, or other foot disability demonstrable on x-ray was evident at the time.

To the extent that the Veteran was seen for left ankle pain in November 1963, this does not seem pertinent to the claim at hand.  During his hearing, when asked whether his condition in service involved problems with his ankle or problems with his feet, he specified that it was the feet, specifically the arch.  Hearing Transcript at 13.

For these reasons, element (2), an in-service incurrence of a disease or injury, has not been met.

Even assuming the Veteran's report of undersized boots and resulting foot pain, or the documented right foot trauma, satisfied element (2), the Board finds that element (3), a nexus between the current conditions and service, has not been met.  The July 2010 VA examiner noted that there is little evidence that poor fitting shoes or boots will cause anything more than calluses or blisters, though some also believed that they could cause hammertoes.  However, there was nothing in the medical literature that would suggest plantar fasciosis being caused by poor fitting shoes.  Similarly, the May 2013 VHA examiner noted that the Veteran reported his boots were too tight, but there is no mention of nail trauma, blistering, callus, or ecchymosis in the service treatment records, which would have been more cogent than the Veteran's undocumented report of a diagnosis of bilateral plantar fasciitis with recommendation for surgery at the time of his separation.  

The July 2010 VA examiner also noted that while the Veteran was treated for right foot trauma in service, there were myriad of foot conditions other than plantar fasciosis.  Without any specific diagnosis being made at the time, any link to the Veteran's current condition would be merely speculative.  

There is no competent medical opinion which positively links any of the Veteran's currently diagnosed conditions to service.  While the Board has considered the Veteran's own statements linking his condition to small boots in service, he has not demonstrated any specialized medical knowledge or expertise.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of foot conditions such as plantar fasciitis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Finally, the Veteran has been diagnosed with pes planus, which has been described as a developmental or congenital condition.  See July 2010 VA examination; February 2013 VA examination.  VA regulations and policy, and applicable case law, differentiate congenital "defects" from congenital "diseases."  "A congenital or developmental condition that is progressive in nature - that can worsen over time - is a disease rather than a defect."  O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Circ. 2014).

Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation concerning service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2014); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted.  VAOPGCPREC 82-90 (July 18, 1990).  In addition, a congenital or hereditary disease could be service connected if it was shown that the disease was first manifested during active military service.  See VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43,253 (Oct. 26, 1990) (finding that diseases of hereditary origin can be considered incurred, rather than aggravated, in service "if their symptomatology did not manifest itself until after entry on duty.").  According to VA's General Counsel, if a claimant had a congenital or hereditary predisposition to a disability prior to service, but no manifestations, but later manifested the disease during active military service, service connection may be granted.  See id.

Therefore, even if it is determined during service that a Veteran has a congenital disease, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin v. Shinseki, 22 Vet. App. 390, 396-397 (2009).  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service and was not aggravated in service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).

In this case, the February 2013 VA examiner stated that the Veteran's pes planus could worsen over time.  The May 2013 VHA examiner stated that pes planus could progress from an asymptomatic to symptomatic state.  Based on these opinions, the Board concludes that the Veteran's condition is a congenital disease rather than a defect.  This specific finding is more favorable to the Veteran, as the former can be service-connected, whereas the latter cannot.

Notably, no foot condition was noted at the time of induction, and therefore the Veteran is presumed to have entered service in sound condition.  Moreover, there is no evidence to indicate that pes planus or any other foot condition existed prior to service, and therefore that presumption is not rebutted.  Nevertheless, for the reasons discussed above, the Board does not find that Veteran's report of foot pain in service to be credible, and there are no diagnoses of pes planus or any other foot condition in service.  Therefore, the Veteran's congenital pes planus disease did not manifest during active service, and service connection is not warranted for that condition.


ORDER

Service connection for bilateral foot disorders is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


